304 F.2d 883
UNITED STATES of America, Appellee,v.William BENTVENA, Carlie Dipietro, Carmine Galante, AngeloLoicano, Anthony Mirra, Samuel Monastersky, John Ormento,Carmine Panico, Salvatore Panico, Salvatore Sciremammano,and William Struzzieri, Appellants.
No. 400, Docket 27667.
United States Court of Appeals Second Circuit.
Argued July 17, 1962.Decided July 20, 1962.

Albert J. Krieger, New York City, for appellants William Bentvena, Carlie Di-Pietro, Carmine Galante, Angelo Loicano, Samuel Monastersky, John Ormento, Salvatore, Sciremammano, and William Struzzieri.
William R. Luney, Sullivan & Cromwell, New York City, for appellant Anthony Mirra.
Jerome Lewis, New York City, for appellant Salvatore Panico.
Robert M. Morgenthau, U.S. Atty., for Southern Dist. of New York (Jonathan L. Rosner, Sheldon H. Elsen, Arnold N. Enker, Asst. U.S. Atty., of counsel), for appellee.
Before MOORE, FRIENDLY and SMITH, Circuit Judges.
PER CURIAM.


1
In view of the early expiration of some of the sentences, we at this time dismiss the appeals of Bentvena, DiPietro, Loicano, Monastersky and Sciremammano as moot on the authority of United States v. Galante, 298 F.2d 72 (2 Cir.1962), and affirm the contempt convictions of Struzzieri, Galante, Mirra, Ormento and Carmine Panico.  Decision with respect to the contempt conviction of Salvatore Panico is reserved for subsequent disposition.